Citation Nr: 0612789	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-23 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for traumatic arthritis 
of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran has confirmed active duty service from January 
1952 to January 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 decision 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Reno, Nevada, that, in pertinent part, denied 
the appellant's claims of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and traumatic 
arthritis of the left knee.  

In April 2005, the appellant was afforded a personal hearing 
before Veterans Law Judge C.W. Symanski, who is the Veterans 
Law Judge rendering the determination on the issues.  During 
the hearing, testimony was taken with respect to the issue of 
service connection for psychiatric disability other than 
PTSD.  In a September 2005 rating action prior to 
transferring the record to the Board, the RO granted service 
connection for anxiety disorder with panic attacks; 
accordingly, the issues now before the Board are limited to 
the knee and PTSD.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.

2.  The veteran does not have a current diagnosis of 
traumatic arthritis of the left knee or any other disability 
affecting the knee.

CONCLUSION OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  Traumatic arthritis of the left knee was not incurred or 
aggravated in service, nor can this condition be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Post-Traumatic Stress Disorder

The veteran asserts that he suffers from post-traumatic 
stress disorder that began during service.  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board has taken note of the assessment of PTSD in a VA 
progress note dated in June 2003, which did not include 
analysis of the veteran's psychiatric symptoms.  The most 
recent medical evidence of record concerning the veteran's 
claimed PTSD, however, is an August 2005 Addendum to a VA 
psychiatric examination report.  In the addendum the examiner 
found specifically that the veteran did not have PTSD.  The 
examiner gave Axis I diagnoses of Generalized Anxiety 
Disorder, Panic Attacks, and Major Depression.  Service 
connection is already in effect for this acquired psychiatric 
disorder.

The Board finds that service connection for PTSD is not 
warranted because there is no current diagnosis of PTSD.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, 
the veteran's claim must be denied.


B.  Traumatic Arthritis of the Left Knee

The veteran asserts that service connection is warranted for 
traumatic arthritis of the left knee.  In addition to direct 
service connection, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if the specified disease becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The Board is cognizant of the knee complaints reported during 
the veteran's service; however, it must still be shown that 
he has current knee disability.  The Board has taken note of 
a VA Joints examination report dated in May 2003 that showed 
a diagnosis of traumatic arthritis of the left knee.  
However, that examination report was made without the benefit 
of an X-ray.  A VA Radiographic report, contemporaneous with 
the May 2004 VA Joints examination report, showed that on X-
ray the veteran's left knee was normal.  The most recent 
medical evidence that concerns the veteran's claimed left 
knee disability is a VA Joints examination report dated in 
January 2005.  That examination report showed that the 
veteran complained of left knee pain during the entire 
examination.  On examination the left knee appeared normal.  
It revealed flexion from 0 to 60 degrees where upon the 
veteran stopped suddenly and complained bitterly of left knee 
pain.  The veteran was seen to flex the left knee from 0 to 
90 degrees without pain when distracted.  Examination also 
found that ligaments were intact to varus and valgus stress.  
Repetitive motion did not produce loss of motion.  X-rays of 
the left knee were normal.  The examiner gave an impression 
of a normal left knee.  The examiner also noted that the 
veteran's complaints of pain regarding the left knee were not 
substantiated by the examination, which instead revealed a 
volitional limitation of motion of the left knee.  The 
absence of any intraarticular swelling or muscle wasting 
about the left knee belied the veteran's complaints of 
constant pain, limited motion, and limited use of the left 
knee.  It was the examiner's opinion that the veteran had no 
left knee abnormalities and his activities should not be 
restricted because of it.  There were no objective 
abnormalities in the left knee, and there was no need for him 
to wear the elastic corset which he brought with him.

The Board finds that service connection for traumatic 
arthritis of the left knee is not warranted.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The Board also notes that the most recent 
VA examination of record that pertained to the veteran's left 
knee, dated in January 2005, showed that X-rays of the left 
knee were normal.  It also showed that the veteran's 
complaints of pain were not substantiated by the examination, 
which instead revealed a volitional limitation of the motion 
of the left knee.  The examiner believed that there were no 
objective abnormalities of the left knee.  The Board 
therefore finds that there is no current diagnosis of any 
left knee condition.  See Gilpin.  The veteran's claim for 
service connection for traumatic arthritis of the left knee 
is therefore denied on direct and presumptive bases.

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in December 2002 and October 2004.  The 
October 2004 letter satisfied element (1) by informing the 
veteran that evidence of an injury or disease that began or 
was aggravated in service, evidence of a current disability, 
and a medical opinion establishing a nexus between the two 
was necessary to substantiate his claims for service 
connection.  It also informed the veteran that evidence of a 
diagnosis of PTSD, credible supporting evidence of a claimed 
in-service stressor, and medical evidence of a link between 
the veteran's condition and the in-service stressor was 
necessary to substantiate his claim for service connection 
for PTSD.  It satisfied element (2) by informing the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency and that VA would make reasonable efforts 
to get any records not held by a Federal agency.  The October 
2004 letter satisfied element (3) by informing the veteran 
and his representative that it was his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  With respect to element (4), 
the Board notes that the RO's October 2004 letter contained a 
specific request that the appellant send VA any evidence in 
his possession that he believed would support his claim.  
Finally, the veteran was provided with the complete text of 
38 C.F.R. § 3.159 in a September 2005 supplemental statement 
of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for traumatic arthritis of 
the left knee is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


